DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 16, it appears the word -- a -- should be inserted before the phrase “one side”.  In line 19, the phrase “the other side” should be changed to -- an other side --.
In claim 3, line 2, the phrase “the drive arms” should be changed to -- driving arms --.
In claim 4, lines 2-3, it appears the word -- a -- should be inserted before the phrase “one side”.  In line 3, the phrase “the other side” should be changed to -- an other side --.
In claim 5, line 4, it appears the phrase “the x-axis” should be changed to -- the x-axis direction --.  In line 6, it appears the phrase “the y-axis” should be changed to -- the y-axis direction --.  In line 8, it appears the phrase “the z-axis” should be changed to -- the z-axis direction --.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record do not teach or suggest, alone or in combination, the specific limitations of a sensor element comprising a piezoelectric body of a single crystal including a base part; a driving arm and a detecting arm which extend from the base part in a y-axis .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Chen, Nishizawa, Ishii, Nakagawa, Ogura, disclose a sensor element comprising a piezoelectric body having a driving arm having a plurality of electrodes located thereon and a detecting arm having a plurality of electrodes located thereon.

This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861